          Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 1 of 21



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


UNITED STATES OF AMERICA                       :
                                               :    CRIMINAL ACTION
      v.                                       :
                                               :    NO. 1:19-CR-515-JPB
CHARLES E. TAYLOR                              :


               GOVERNMENT’S SENTENCING MEMORANDUM

         The United States of America, by and through its counsel, Byung J. Pak,

United States Attorney, and Nathan P. Kitchens, Assistant United States

Attorney for the Northern District of Georgia, hereby submits this Sentencing

Memorandum.

                                 INTRODUCTION

         The Government agrees that, by all accounts, the Defendant has made a

positive impact on many in his life and has been dedicated to his family. The

Government also agrees that the Defendant deserves credit for his early

acceptance of responsibility and that he is not likely to commit other criminal

conduct. And the Government ultimately agrees that a downward variance is

proper in light of these considerations. Accordingly, the Government

recommends a two-level downward variance below his sentencing guidelines

range.
           Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 2 of 21



      But the Defendant’s request for a further significant downward variance to

a non-custodial sentence is unwarranted and improper based on the 18 U.S.C.

§ 3553(a) factors. The Defendant conducted a multi-stage sabotage campaign

against his former employer, BlueLinx Corporation (“BlueLinx”), using

knowledge he gained during his employment to maximize losses to the

company’s IT infrastructure. The Defendant’s conduct disrupted BlueLinx’s

communications, triggered a labor-intensive remediation process, and resulted in

substantial business losses. Despite this damage, the Defendant requests a below-

guidelines sentence of home confinement by attempting to minimize his

culpability based on unsupported assertions, deflection, and victim-blaming.

This request serves only to highlight his lack of remorse for his crime, which

bolsters the need for a meaningful prison sentence.

      The Defendant’s conduct justifies a 24-month term of imprisonment, at the

low end of the adjusted guidelines range with a two-level downward variance, in

light of the grave seriousness of his offense and the need for general deterrence.

                                   ARGUMENT

      I.       The Seriousness of the Offense Warrants a Meaningful Custodial
               Sentence.

      The Defendant should receive a 24-month prison sentence because of the

seriousness of his sabotage scheme, which was conducted with deliberation,



                                         2
        Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 3 of 21



abused the sensitive information entrusted to him as a senior systems engineer,

and caused profound losses to his victim. See 18 U.S.C. § 3553(a)(2)(A).

             a. The deliberation and malicious intent required for Defendant’s
                sabotage warrants a 24-month sentence.

      More than a month after his resignation from BlueLinx, the Defendant

hacked into the company without authorization and issued malicious commands

that damaged its network. This was not a mistake, a poor decision in the heat of

the moment, or an immature prank. By his own admission, this was outright

sabotage planned over more than a month and designed to harass and harm his

former employer. This sabotage scheme “required ‘careful calculation and

deliberation,’” which is an aggravating factor supporting a substantial sentence.

United States v. Matthews, 477 F. App’x 585, 588 (11th Cir. 2012) (affirming

upward variance of 19 months based, in part, on repeated deposits of stolen

checks worth more than $400,000 over “prolonged period” of several months).

      After BlueLinx acquired the Defendant’s employer, Cedar Creek, in April

2018, the Defendant was disgruntled with the merger. PSR ¶ 8. Accordingly, the

Defendant chose to resign on July 13, 2018. Id. ¶ 13. More than a month after his

resignation, the Defendant struck against BlueLinx with a multi-stage attack.

First, the Defendant “locked [BlueLinx] out of the routers” by connecting

remotely with BlueLinx’s network without authorization, using encryption

techniques to mask his connection, and changing router passwords at company
                                         3
       Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 4 of 21



warehouses. Id. ¶¶ 20, 22. The Defendant could not change all warehouse router

passwords with a single command; instead, he had to connect remotely to

individual warehouse routers to change each password. As a result, BlueLinx

employees could not regain access to the routers, resulting in the replacement of

more than forty routers. Id. ¶ 14. Second, the Defendant again connected

remotely with BlueLinx’s network without authorized access and issued a

shutdown command for a critical communication server for BlueLinx’s network,

the Net001 server. Id. ¶¶ 9, 15. The server shutdown had a severe impact on

BlueLinx’s internal communications and business operations. Id. ¶ 15.

      In sum, the Defendant deliberated for more than a month after his

resignation from BlueLinx before issuing multiple malicious commands over

several days to alter router passwords and shut down the Net001 server through

his unauthorized access to the company’s network. Each of these acts of sabotage

was an independent criminal offense, which rebuts any suggestion that his

criminal conduct was “aberrant behavior.” United States v. Orrega, 363 F.3d 1093,

1097–98 (11th Cir. 2004) (noting that the USSG § 5K2.20 downward departure is

reserved for “extraordinary” cases and holding that “commission of two criminal

acts” by having two separate conversations with an undercover agent in

enticement case “bars [defendant] from receiving an aberrant behavior

departure”).


                                        4
        Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 5 of 21



      The Defendant’s sentencing memorandum underscores the extended

planning and deliberation required to infiltrate BlueLinx’s network and execute

the sabotage scheme. According to the Defendant, his purported co-conspirator,

Hunter Grubbs,1 laid the groundwork for the sabotage “around the time of the

Cedar Creek merger with BlueLinx” in April 2018 by reconfiguring network

settings to stop the Net001 server data from automatically remounting in the

event of a shutdown. (Doc. 13 at 5). Grubbs and the Defendant had multiple

“discussions” about “go[ing] nuclear” by disabling BlueLinx’s communications

through a server shutdown. (Id.) By the Defendant’s own account, the significant

planning involved in executing the sabotage of BlueLinx bars the application of

an aberrant behavior departure. See Orrega, 363 F.3d at 1098 (noting that

defendant’s conduct in two phone calls with undercover agent and driving to

meeting place rebutted contention that crime was “committed without

significant planning”).

      The Defendant’s sentencing memorandum also highlights another factor

justifying a meaningful prison sentence: his malicious intent in committing the

offense. The Defendant suggests that he and his coworker Grubbs conspired to

“go nuclear” by shutting down BlueLinx’s network. (Doc. 13 at 5). Moreover, he


1Although the sentencing memorandum repeatedly refers to Grubbs as the
“mastermind” of the scheme, it points to no evidence of Grubbs’s planning of or
participation in sabotage prior to the network shutdown.
                                        5
        Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 6 of 21



explains his targeting of BlueLinx by comparing the company’s merger to “the

Huns invading Rome.” (Id. at 13). Based on the Defendant’s account, he

knowingly transmitted commands to intentionally cause damage to BlueLinx’s

network, conduct akin to a violation of 18 U.S.C. § 1030(a)(5)(A). The United

States Sentencing Commission recognized that such offenses committed with

malicious intent were “singled out by Congress as being of particular concern”

and created a four-level sentencing enhancement under USSG

§ 2B1.1(b)(19)(A)(ii) to deter such conduct. Report to Congress: Increased Penalties

for Cyber Security Offenses, U.S. Sentencing Commission, at 9 (May 2003), available

at https://www.ussc.gov/sites/default/files/pdf/news/congressional-

testimony-and-reports/computer crime/200304_RtC_Increased_

Penalties_Cyber_Security.pdf. Because the Defendant was instead convicted of

an offense under § 1030(a)(5)(B), this four-level enhancement does not apply

here. But given the Defendant’s admission that he intended to cause damage to

the network consistent with a violation of Section 1030(a)(5)(A), the guidelines

range here, if anything, understates his culpability by not accounting for his

malicious intent in committing this offense.

      Based on the Defendant’s multiple criminal acts of sabotage planned with

deliberation and a malicious intent to harm the victim, the seriousness of his

offense justifies a meaningful sentence of imprisonment.


                                          6
        Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 7 of 21



             b. The Defendant’s abuse of trust warrants a 24-month sentence.

      The Defendant’s sabotage was particularly destructive because he took

advantage of his employer’s trust to cripple the computer network he had been

paid to safeguard for more than five years. Specifically, the Defendant joined

Cedar Creek as a systems administrator in January 2013 and was subsequently

promoted in 2015 to senior systems engineer. PSR ¶ 12. After BlueLinx’s

acquisition of Cedar Creek, the Defendant maintained the same role until his

resignation in July 2018. Id. ¶¶ 12–13. As a network systems engineer, the

Defendant was entrusted to secure the company’s network and protect it from

threats, and he acquired specific knowledge of the network’s functioning and

vulnerabilities. But instead of protecting his employer, he betrayed it. In

executing his scheme, the Defendant used his specialized knowledge to infiltrate

the network remotely and to identify which server to shut down to maximize the

destructive impact. Id. ¶ 38. The Defendant thus properly received a two-level

adjustment pursuant to USSG § 3B1.3 for his use of special skills based on his IT

training and education. Id. But the Defendant’s misconduct also abused the trust

of his employer, which serves as an independent basis for this enhancement.

      Based on the depth of the Defendant’s relationship with his victim and his

misuse of the specialized knowledge entrusted to him, his betrayal of the victim’s

trust reflects a calculating spirit supporting more severe punishment.


                                         7
        Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 8 of 21



            c. The gravity of losses suffered by the victim warrants a 24-
               month sentence.

      The toll suffered by BlueLinx reflects the severity of the Defendant’s crime.

While the loss amount exceeding $800,000 is substantial, it does not capture the

full impact of the Defendant’s sabotage. The true reflection of harm to the

company is found not in the raw numbers but in the strain created for hundreds

of employees trying to do their jobs with normal internal communications

derailed and the painstaking remediation and investigation required in the

following weeks to ensure that the company’s network was not still at risk. The

Government hopes to highlight the victim’s story at the sentencing hearing.

      In an effort to minimize the seriousness of his offense, the Defendant’s

sentencing memorandum acknowledges his agreement to a loss amount

exceeding $550,000 while nonetheless questioning every category of loss. (Doc.

13 at 3). As the probation officer notes, this argument is curious when the

Defendant has agreed to pay roughly $834,000 as restitution to BlueLinx for its

losses, which corresponds with each and every category of loss detailed in the

loss amount calculation. PSR ¶ 31. Despite this agreement, the Defendant

presents three flawed arguments that reveal a discouraging lack of remorse for

the extent of damage caused by his sabotage.

      The Defendant’s discussion of the loss categories hinges on unsupported

assertions and assumptions contradicted by evidence provided by BlueLinx. For
                                         8
        Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 9 of 21



example, the Defendant claims, without any citation or evidentiary support, that

BlueLinx could have replaced the equivalent routers he rendered inaccessible for

a cost of $10,000 and that BlueLinx was “in the process of changing the routers

before the shutdown.” (Doc. 13 at 7). But invoices provided by BlueLinx (and

produced to the Defendant) established that the company purchased the routers

in the days and weeks following his sabotage, not before the shutdown. The

Defendant also baldly asserts that the IT remediation cost calculated by BlueLinx

“seems excessive” based on his old hourly wage, (id. at 8), but he provides no

competing estimate to counter BlueLinx’s data.

      Most glaringly, the Defendant asserts, without evidence, that the business

interruption cost overstates the loss because “the supposed sales [lost] during the

days the computers were down were deferred to subsequent days.” (Id.) This

assumption both ignores data provided by BlueLinx and misrepresents the

nature of its customers. Contrary to the Defendant’s assumption, BlueLinx’s sales

data, which was shared with the Defendant, did not show a surge in sales in the

days following the sabotage that compensated for the sales decline coinciding

with the Net001 server shutdown. Moreover, as noted in the PSR, the $353,826 in

business interruption losses was based on a decline of “gross margin” over two

days, not gross revenue. PSR ¶ 31. The loss amount under Section 2B1.1 of the

Sentencing Guidelines includes “any revenue lost” from the computer fraud


                                         9
       Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 10 of 21



offense. USSG § 2B1.1, cmt. n.3(A)(v)(III). The gross margin decline over the two-

day period corresponding with the shutdown was a fraction of the revenue

decline over that same period; if anything, the business interruption cost

calculated for the Defendant’s offense thus significantly understates the loss

amount applicable under Section 2B1.1. The Government nevertheless submits

that the substantially lower “gross margin” calculation is a reasonable estimate

of the loss if the Defendant’s deferred sales argument is credited.

      Aside from offering baseless speculation, the Defendant attempts to deflect

blame from his own culpability by claiming that his former co-worker, Grubbs,

caused much of the losses. Specifically, the Defendant asserts that if Grubbs had

provided helpful information to BlueLinx after the Defendant shut down the

Net001 server, “there would have been no need for a forensic investigation team,

and there would have been no revenue losses at all.” (Doc. 13 at 11). But by the

Defendant’s own account, he and Grubbs conspired to damage BlueLinx’s

business through a shutdown of the Net001 server as part of their plan to “go

nuclear.” (Id. at 5). Accordingly, if the Defendant’s story about the “nuclear” plan

is true, Grubbs’s acts subsequent to the server shutdown were in furtherance of

their jointly undertaken criminal plan to damage BlueLinx, which would be

relevant conduct attributable to the Defendant. USSG § 1B1.3(a)(1)(B). The

Defendant thus was properly held accountable for the business interruption costs


                                        10
       Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 11 of 21



and remediation expenses he claims were triggered by Grubbs’s inaction and

misdirection.

      Finally, and most troublingly, the Defendant resorts to victim-blaming by

suggesting that BlueLinx should have done more to mitigate its own losses.

Specifically, he insults BlueLinx’s IT personnel by claiming that “[a] competent

IT person could have gotten the business operation up and running in hours” in

the wake of the server shutdown. (Doc. 13 at 9). He casts more blame on

BlueLinx employees for their inability to access warehouse routers after his

password changes by suggesting they “did not know how to or were unwilling

to access the routers by simply resetting the passwords.” (Id.). And the

Defendant analogizes BlueLinx’s acquisition of his former employer to “the

Huns invading Rome,” with the caveat that comparing the victim to barbarian

hordes does not “condone the [Defendant’s] conduct.” (Doc. 13 at 13). The

Defendant’s apparent animus for the victim calls into question his acceptance of

his own culpability and remorse for his criminal acts of sabotage, which itself

justifies a more severe sentence.

      In short, the record reflects that the Defendant executed his sabotage

scheme with deliberation and malicious intent over a considerable period of

time, abused the victim’s trust in using the specialized knowledge acquired in his

job against the company, and caused serious harm to the victim company. The


                                        11
        Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 12 of 21



seriousness of the offense requires a prison sentence within the adjusted

guidelines range.

      II.    The Need for General Deterrence Warrants a Substantial
             Custodial Sentence.

      A meaningful prison sentence is also necessary based on the need for

general deterrence against further criminal conduct. See 18 U.S.C. § 3553(a)(2)(B).

      Although the Government agrees that there is a low risk the Defendant

will re-offend, the devastating scale of his sabotage supports a sentence that

recognizes an “important goal of sentencing in a white-collar crime prosecution:

the need for general deterrence.” United States v. Kuhlman, 711 F.3d 1321, 1328

(11th Cir. 2013). The Eleventh Circuit has recognized that “[b]ecause economic

and fraud-based crimes are more rational, cool, and calculated than sudden

crimes of passion or opportunity, these crimes are prime candidates for general

deterrence.” United States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006) (internal

quotation marks and alteration omitted). The Eleventh Circuit in Kuhlman

“encourage[d] our district court colleagues to keep in mind that . . . ‘[c]riminals

who have the education and training that enables people to make a decent living

without resorting to crime are more rather than less culpable than their

desperately poor and deprived brethren in crime.’” 711 F.3d at 1329 (quoting

United States v. Stefonek, 179 F.3d 1030, 1038 (7th Cir. 1999)); see also United States

v. Hayes, 762 F.3d 1300, 1311 (11th Cir. 2014) (reversing downward variance to
                                           12
       Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 13 of 21



probation from guidelines range of 41–51 months when “the sentences do not

provide for general deterrence because [t]he threat of spending time on

probation simply does not, and cannot, provide the same level of deterrence as

can the threat of incarceration in a federal penitentiary for a meaningful period of

time” (quotation marks omitted, alteration in original)).

      The damaging sabotage here shows the importance of deterrence given the

magnitude of the losses suffered. The Defendant was a highly experienced and

well-trained IT professional at the time he sabotaged BlueLinx because he was

disgruntled with a corporate merger. PSR ¶¶ 12, 84–86. An employee hacking

into his former employer’s computer system to damage the network is a “serious

and complex” offense supporting the need for a substantial prison sentence.

United States v. Eubanks, 753 F. App’x 806, 816 (11th Cir. 2018) (affirming 84-

month sentence as substantively reasonable given seriousness of offense when

defendant hacked into former employer, accessed personal information of

employees, destroyed files, and obtained credit card numbers to make

unauthorized purchases). Indeed, the FBI has warned the private sector about

the “significant losses” caused by cyber insider threat actors, many of whom are

also “disgruntled employees” who “most often are motivated by revenge.” Cyber

Threat Actors Disrupt Networks and Steal Data, Inflicting Significant Losses to US

Businesses, FBI-Cyber Division (Apr. 23, 2019), available at


                                          13
       Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 14 of 21



https://www.sc.edu/study/colleges_schools/law/centers/cybersecurity/_docs

/fbi_cyber_pin/2019/fbi_pin-20190423-001.pdf. Given the disruption caused by

the Defendant with malicious intent against his former employer, a non-

custodial sentence would convey the message “that would-be white-collar

criminals stand to lose . . . practically none of their liberty” for committing

similarly damaging offenses. Martin, 455 F.3d at 1240. The sentence imposed

instead should send a strong message that IT professionals cannot abuse the trust

placed in them to damage the networks they are entrusted to protect and that

malicious sabotage will be severely punished.

      III.   The Defendant’s Request for Probation Is Substantively
             Unreasonable under the 18 U.S.C. §3553(a) Factors.

      Despite these significant aggravating factors, the Government agrees with

the Defendant that there are mitigating circumstances that support a downward

variance from his guidelines range of 30–37 months. When FBI agents confronted

the Defendant with the undercover recordings made by Grubbs, the Defendant

admitted his culpability in the initial meeting. This admission is a positive sign

that he recognizes his wrongdoing, which lessens the need for deterrence under

Section 3553(a). Furthermore, although the Sentencing Guidelines include losses

for computer fraud offenses “regardless of whether such pecuniary harm was

reasonably foreseeable,” USSG § 2B1.1, cmt. n.3(A)(v)(III), his sabotage triggered

remediation costs beyond what he likely anticipated when he committed his
                                          14
       Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 15 of 21



crime. And the history and characteristics of the Defendant, as reflected in the

character letters submitted with his sentencing memorandum, suggest that the

Defendant has done laudable acts and is unlikely to re-offend. For all of these

reasons, the Government believes that a two-level downward variance, and a

sentence at the low-end of the adjusted guidelines range, is proper based on its

consideration of the Section 3553(a) factors.

      But the Defendant’s request for an even further downward variance to

probation with a condition of home detention goes too far. This request, which

amounts to at least an 8-level downward variance,2 is not justified by the record

or by the COVID-19 pandemic and would be substantively unreasonable under

the Section 3553(a) factors.

      The Defendant frames his request for home detention as a downward

departure for age and physical condition under USSG §§ 5H1.1 & 5H1.4, but the

plain language of those provisions reveals their unsuitability here. Both

downward departures note that age and physical condition are not ordinarily

relevant guidelines considerations unless the Defendant’s advanced age or

physical impairment is “present to an unusual degree.” USSG §§ 5H1.1 & 5H1.4.


2Pursuant to the United States Sentencing Guidelines, a sentence of probation
with a condition of home detention conforms with the guidelines only if the
applicable guideline range is in Zone B of the Sentencing Table. USSG
§ 5C1.1(c)(3). The top of Zone B is Offense Level 11 with Criminal History
Category I; the Defendant’s current Offense Level is 19. (PSR ¶ 43).
                                         15
       Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 16 of 21



A Section 5H1.1 departure may be proper when the defendant is “elderly and

infirm,” and a Section 5H1.4 departure requires evidence of an “extraordinary

physical impairment,” such as a case involving a “seriously infirm defendant.”

Id. Here, the Defendant turned 60 last month, and the Defendant does not argue

that this renders him “elderly and infirm,” nor does he identify any health

conditions that constitute “extraordinary physical impairment.” See United States

v. Stumpner, 174 F. App’x 522, 525 (11th Cir. 2006) (affirming denial of Section

5H1.1 departure and reasonableness of 292-month sentence for 74-year-old

defendant); United States v. Paradies, 14 F. Supp. 2d 1315, 1320 (N.D. Ga. 1998)

(denying Section 5H1.1 and 5H1.4 departures for 76-year-old defendant with

osteoarthritis and chest pains). In short, the Defendant identifies no age or health

circumstances unique to him that would justify a downward departure pursuant

to Sections 5H1.1 or 5H1.4.

      Instead, the Defendant essentially proposes blanket immunity from

incarceration for non-violent felons because of the COVID-19 pandemic, which

he suggests presents “extraordinary and compelling reasons to reduce his

sentence.” (Doc. 13 at 16–19). The Defendant acknowledges that “he does not

suffer from any additional underlying health conditions that render him

especially vulnerable to COVID-19” and points to no criteria under CDC

guidelines that would qualify him as being at higher risk for severe illness from


                                         16
       Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 17 of 21



COVID-19.3 (Doc. 13 at 17). The COVID-19 pandemic thus does not establish that

he is “elderly” or suffers “extraordinary physical impairment” to justify a

downward departure, nor is a worldwide pandemic a proper consideration

under the Section 3553(a) factors.

      The Government does not minimize the risks that COVID-19 poses in the

federal prison system and society at large. Indeed, the Bureau of Prisons has

undertaken “extensive and professional efforts to curtail the virus’s spread,”

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020), including regularly

updating its COVID-19 modified operating procedures that require enhanced

screening of prisoners, issuing masks for daily wear, prohibiting social visitors,

and quarantining of new inmates prior to placement in a BOP facility. BOP

COVID-19 Modified Operations Plan,

https://www.bop.gov/coronavirus/covid19_status.jsp. In addition, as noted by

the Defendant, the Attorney General expanded BOP’s authority to review

inmates for COVID-19 risk factors and, where appropriate, designate them for

home confinement, which has resulted in the placement of more than 3,000

inmates on home confinement since March 26, 2020. See COVID-19 Home


3The Defendant claims that he is at “high risk” and especially vulnerable to
COVID-19 because he turned 60 last month, but CDC guidelines state that people
65 and older are in the high-risk category. See People Who Are At Higher Risk,
Centers for Disease Control & Prevention, available at https://www.cdc.gov/
coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.
                                         17
       Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 18 of 21



Confinement Information, https://www.bop.gov/coronavirus/index.jsp. The

BOP has extensive experience in making these assessments, and the Defendant

does not suggest that BOP would fail to follow these guidelines in assessing his

placement and safeguarding his health in light of the pandemic. The mere

existence of the COVID-19 pandemic, which poses a general threat to every non-

immune person in the country, thus does not alone provide “extraordinary and

compelling reasons” for a substantial departure or variance to home detention.4

      Nor would a non-custodial sentence be proper under the Section 3553(a)

factors. A line of cases in the Eleventh Circuit have vacated fraud sentences with

minimal or no terms of incarceration as substantively unreasonable. See, e.g.,

Kuhlman, 711 F.3d 1321, 1328–29; Martin, 455 F.3d at 1230, 1238–39; United States

v. Crisp, 454 F.3d 1285, 1291 (11th Cir. 2006) (vacating sentence of 5 hours’

imprisonment for $480,000 bank fraud case after defendant provided substantial

assistance because punishment did “not reflect the seriousness of the crime,

promote respect for the law, and provide just punishment for the offense . . ., nor

[did] it afford adequate deterrence to criminal conduct.”). In Hayes, the district

court sentenced a 67-year-old business owner to probation, with 6–12 months of



4The Sentencing Guidelines define “extraordinary and compelling reasons”
supporting a reduction of a previously imposed sentence under 18 U.S.C.
§ 3582(c) to include four criteria, none of which is satisfied by the Defendant. See
U.S.S.G. § 1B1.13 cmt. n.1.
                                         18
       Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 19 of 21



home confinement, after varying downward from a guidelines range of 41–51

months based on his $600,000 bribery scheme. 762 F.3d at 1306. Although the

district court found that the defendant provided substantial assistance to the

government, “was genuinely remorseful, was not likely to commit further

crimes, and was not a risk to the public,” id. at 1308, the Eleventh Circuit vacated

the sentence as substantively unreasonable given the seriousness of the offense

and the failure to provide for general deterrence. Id. at 1310–11. The same Section

3553(a) factors support a 24-month sentence at the low end of the adjusted

guidelines range given the more than $800,000 loss here.

                                  CONCLUSION

      Based on a full consideration of the Section 3553(a) factors, the

Government recommends a low-end guidelines sentence after a two-level

downward variance is applied for the Defendant’s early acceptance of

responsibility and the history and characteristics of the Defendant. A substantial

prison sentence is required based on the seriousness of the Defendant’s sabotage,

his betrayal of an employer who entrusted him with safeguarding its network,

and the need to deter other disgruntled employees from engaging in similar

schemes to damage their employers. Such a sentence not only provides a fair

result in light of the history and characteristics of the Defendant, but also




                                         19
       Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 20 of 21



adequately reflects the gravity of his harm and sends a strong message that

sabotage and computer fraud from company insiders will not be tolerated.


                                            Respectfully submitted,

                                            Byung J. Pak
                                            UNITED STATES ATTORNEY

                                             /s Nathan P. Kitchens
                                            NATHAN P. KITCHENS
                                            ASSISTANT U.S. ATTORNEY
                                            600 Richard B. Russell Building
                                            75 Ted Turner Dr., SW
                                            Atlanta, Georgia 30303
                                            Phone: (404) 581-6185
                                            Fax: (404) 581-6181
                                            Email: nathan.kitchens@usdoj.gov
                                            Ga. Bar No. 263930




                                       20
       Case 1:19-cr-00515-JPB Document 14 Filed 05/23/20 Page 21 of 21



                              CERTIFICATE OF SERVICE

      I hereby certify that the above was prepared using Book Antiqua 13-point

font, and that I have caused a copy of the foregoing to be served upon Counsel

for the Defendant by electronic filing:



      This 23rd day of May 2020.



                                                /s Nathan P. Kitchens
                                               NATHAN P. KITCHENS




                                          21
